DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,726,492.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are directed to a similar subject matter contained in claims 1-20 of 

                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract  without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
	Claims 9 and 15 are directed to a method.  Claim 1 is directed to a system. 
Claims 1 and 9 recite the limitations of :
receive, data indicating that the owner is renting out the residence for a first amount of time;
	calculate, based on the first amount of time, a total amount of time for which the residence was rented out within a policy period associated with an insurance policy for the owner;
	retrieve data characterizing one or more features of the residence;

	transmit the insurance premium for the owner to the device associated with the owner
of the residence.

Claims 2 and 9 recite:
receive a first plurality of photos of the one or more features of the residence; (this is a data gathering function.
store the first plurality of photos of the one or more features of the residence;  (this is a generic function of storing data in a generic device or processor).
receive a second plurality of photos of the one or more features of the residence after a rental has occurred, wherein the first plurality of photos and the second plurality of photos are different (this function is similar to a data gathering function);
compare, the first plurality of photos with the second plurality of photos to identify damages to the one or more features of the residence;
	compute, an amount for the insurance claim for the identified damages to the one or more features of the residence; and
	transmit, a notification of the amount for the insurance claim for the identified damages to the one or more features of the residence.  Functions of transmit or transmitting involves an insignificant post solution activity.



Claims 4, 10 and 16 recite:  storing the data characterizing the one or more features of the residence, wherein the one or more features of the residence comprise insured items owned by the owner of the residence.  The storing of data involves a generic computer function.  This is a generic function of storing data in a generic device or processor).

Claims 5, 11 and 17 recite insurance premium is further based on data characterizing the owner of the residence which purely provides the identification of data for processing the functions of the independent claims.  

Claims 6, 12 and 18 recite: a plurality of sensors including at least one of motion sensors, water heater sensors, power sensors, moisture sensors, temperature sensors, window sensors, sump pump sensors, heat or smoking sensing devices, or presence sensors, wherein the data characterizing the one or more features of the residence is derived from data captured by the plurality of sensors.  Sensors are similar to data capturing devices for capturing or receiving data. 

Claims 7, 13 and 19 recite: the policy period associated with the insurance policy for the owner is a year, wherein the total amount of time for which the residence was rented out within the policy is a number of weeks in the year.  The claim recites a type of data which purely provides the identification of data for processing the functions of the independent claims.  

Claims 8, 14 and 20 recite the data characterizing the one or more features of the residence comprises at least one of metrics, levels, or values indicating performance and quality of the one or more features of the residence.  The claim merely provides the identification of data for processing the functions of the independent claims.  

This concept falls into the category of functions of organizing human activities such as managing fundamental economic principles or practices (including hedging, insurance, mitigating risk).

The independent claims recite the additional element of a “one or more processors” and a device.  The claimed processor is a generic device or processor performing its known and expected functions.  
The mere recitation of a generic device, system or computer or “processor” cannot transform a patent-ineligible abstract idea into a patent-eligible invention as stated in Alice Corp., 134 S.Ct. at 2358;  DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cri. 2014) ("And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. " (citation omitted)).  Thus, if a patent's recitation of a computer amounts to a mere instruction to ‘implement’ an abstract idea ‘on ... a computer’, that addition cannot impart patent eligibility."  Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).  The claimed “processors” and “device” are merely a field of use that attempts to limit the abstract idea to a particular technological environment.  


These additional elements of a processor and/or a device are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.    
           The dependent claim(s) when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that  the claim(s) is/are not directed to an abstract idea

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
February 3, 2022